DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Status of the Claims
The amendment/remarks received 01/26/2022 have been entered and fully considered.  Claims 1-9 are pending.  Claims 10-14 are cancelled.  Claims 1-9 are amended.  Claims 1-9 are examined herein.

Claim Rejections - 35 USC § 102
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale, or otherwise available to the public before the effective filing date of the claimed invention.

Claims 1-2, 5, and 9 are rejected under 35 U.S.C. 102(a)(1) as being anticipated by US 2016/0064702 A1 (“Tyler”).
Regarding claim 1, Tyler discloses a battery module 20 (“battery pack”) (Figs. 3-5; [0030], [0044]-[0054]) comprising a housing 50 and an upper cover 54, wherein the housing 50 has a bottom portion (Figs. 3-5), on which are disposed a first length side wall 52 and a second length side wall (Figs. 3-5) that extend upward along a length direction of the bottom portion and are oppositely disposed, and a first width side wall (Figs. 3-5) and a second width side wall (Figs. 3-5) that extend upward along a width direction of the bottom portion and are oppositely disposed; the bottom portion, the first length side wall 52, the second length side wall, the first width side wall and the second width side wall form the housing 50 closed by the bottom portion and the four side walls, and form an upper portion opening 58; the upper cover 54 covers the upper portion opening 58; and the housing 50 comprises:
a first step and a second step disposed at two ends of the first length side wall 52 (Figs. 3-5);
a first metal wiring terminal 62 and a second metal wiring terminal 64, wherein the first metal wiring terminal 62 and the second metal wiring terminal 64 are disposed on the first step and the second step, respectively;
a material for bearing the first metal wiring terminal 62 and the second metal wiring terminal 64 is a first plastic material (Fig. 3; [0053]-[0054]); and
other parts, for example the first length side wall 52, of the housing 50 are made of a second plastic material ([0046]-[0049], [0053]).

    PNG
    media_image1.png
    400
    607
    media_image1.png
    Greyscale

Regarding claim 2, Tyler discloses the battery pack of claim 1.  Tyler further discloses that at junctions of the first length side wall 52 with the end portions of the first width side wall and the second width side wall, the first length side wall 52 is bent at the two junction end portions thereof towards the second length side wall, and the two end portions of the first width side wall 52 and the second width side wall close to the first length side wall are bent towards each other respectively, so as to form the first step and the second step at the two junctions of the end portion of the first length side wall 52 with the first width side wall and the second width side wall.

    PNG
    media_image2.png
    400
    502
    media_image2.png
    Greyscale

Regarding claim 5, Tyler discloses the battery pack of claim 1.  Tyler further discloses the battery module includes a number of battery cells arranged and electrically interconnected to provide particular voltages and/or currents ([0028], [0039], [0044]).  It is well understood in the art that to provide a particular voltage, multiple battery cells are electrically interconnected in series.  Positive terminal 62 is connected with the positive end of the battery cells and negative terminal 64 is connected with the negative end of the battery cells ([0044]). 
Regarding claim 9, Tyler discloses the battery pack of claim 1.  As shown in Fig. 3 of Tyler, the first and second steps are disposed in positions close to the upper portion opening on the first length side wall.

Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

This application currently names joint inventors. In considering patentability of the claims the examiner presumes that the subject matter of the various claims was commonly owned as of the effective filing date of the claimed invention(s) absent any evidence to the contrary.  Applicant is advised of the obligation under 37 CFR 1.56 to point out the inventor and effective filing dates of each claim that was not commonly owned as of the effective filing date of the later invention in order for the examiner to consider the applicability of 35 U.S.C. 102(b)(2)(C) for any potential 35 U.S.C. 102(a)(2) prior art against the later invention.
Claim 3 is rejected under 35 U.S.C. 103 as being unpatentable over US 2016/0064702 A1 (“Tyler”) in view of US 2016/0036088 A1 (“Tononishi”).
Regarding claim 3, Tyler discloses the battery pack of claim 1.  Tyler is silent regarding the first plastic material and the second plastic material have different characteristics; the first plastic material has desirable insulation and corrosion resistance; and the second plastic material has desirable mechanical performance.
Tononishi discloses a power source pack 1 comprising a housing having a hexahedral profile shape constituted of an open box-shaped container body 10 and a lid portion 20 which are made of a synthetic resin such as polypropylene ([0032]).  Tonohishi further discloses a bus bar assembly unit 33 is a member made of a synthetic resin such as polypropylene having an insulating property and corrosion resistance against an electrolyte solution ([0039]).  The bus bar assembly unit 33 includes a frame body 330a may be formed from a synthetic resin such as a PBT resin having an insulating property and a heat resistant property ([0039]).  Tononishi, therefore, discloses the use of a material having insulating and corrosion resistance properties as a housing material and the use of a material having insulating and heat resistant properties near the electrode terminals.  Therefore, it would have been obvious to a person having ordinary skill in the art before the effective filing date of the claimed invention to provide the claimed first and second plastic materials to provide insulating and corrosion resistance properties and insulating and heat resistant properties at the desired locations.

Claim 4 is rejected under 35 U.S.C. 103 as being unpatentable over US 2016/0064702 A1 (“Tyler”) in view of US 2016/0036088 A1 (“Tononishi”) as applied to claim 3 above, and further in view of US 2016/0248061 A1 (“Brambrink”) and US 2016/0336549 A1 (“Brisbane”).
Regarding claim 4, modified Tyler discloses the battery pack of claim 1.  Tyler and Tononishi are silent regarding the first plastic material is Nylon 66, and the second plastic material is polyphthalamide.
Brambrink discloses a battery module and teaches the battery module housing may comprise flame-retardant thermosets and thermoplastics such as nylon-6,6 (PA66) or polybutylene terephthlate (PBT) ([0235]).
Brisbane discloses a modular battery pack assembly and teaches the predominant frame structure is made from polymeric materials with suitable structural (including fatigue) and electrical properties, such as polypropylene and polyphthalamide (PPA) ([0005]).
It would have been obvious to a person having ordinary skill in the art before the effective filing date of the claimed invention to substitute the PBT and polypropylene of Tononishi with the nylon-6,6 and polyphthalamide, respectively, as taught by Brambrink and Brisbane because these references show these materials to be equivalent materials known in the art.  See MPEP 2144.06.

Claim 6 is rejected under 35 U.S.C. 103 as being unpatentable over US 2016/0064702 A1 (“Tyler”) in view of US 2013/0101883 A1 (“Zhao”).
Regarding claim 6, Tyler discloses the battery pack of claim 5.  Tyler discloses a first module terminal 62 (e.g., positive terminal) and a second module terminal 64 (e.g., negative terminal) (Fig. 3; [0044]) but is silent regarding the specific structure of the first metal sheet and second metal sheet as recited in the instant claim.
Zhao discloses a battery connector system (Abstract).  Zhao discloses a tray assembly 104 comprising two busbars 135 (“first and second metal sheets”) (Figs. 1, 7; [0040]).  A second end 244 (“first end”) of each busbar 135 comprises a post 268 defining an external battery connection 108 (Fig. 7; [0062]).  Main body 240 (“second end”) of each busbar 135 comprises a plate 266 (“first and second leading-out terminal) having a surface for welding or otherwise electrically connecting the main body 240 to one of the cell tabs 126 ([0063]).  The post section 246 and the pin section are electrically connected ([0059]).  The battery cells are configured as a series circuit ([0037]).  It would have been obvious to a person having ordinary skill in the art before the effective filing date of the claimed invention to provide the structure of busbar 135 as discussed above in the battery pack of Tyler because, in view of the disclosures of Tyler and Zhao, such a combination amounts to combining prior art elements according to known methods to yield predictable results.  KSR Int'l Co. v. Teleflex Inc., 550 U.S. 398, 415-421, 82 USPQ2d 1385, 1395-97 (2007).

Claims 7-8 are rejected under 35 U.S.C. 103 as being unpatentable over US 2016/0064702 A1 (“Tyler”) in view of US 2013/0101883 A1 (“Zhao”) as applied to claim 6 above, and further in view of US 2012/0264002 A1 (“Osaki”)
Regarding claim 7, modified Tyler discloses the battery pack of claim 6.  The instant claim recites a product-by-process limitation (e.g. before the housing is molded…) In this regard, MPEP 2113 sets forth the following: "[E]ven though product-by-process claims are limited by and defined by the process, determination of patentability is based on the product itself. The patentability of a product does not depend on its method of production. If the product in the product-by-process claim is the same as or obvious from a product of the prior art, the claim is unpatentable even though the prior product was made by a different process." In re Thorpe, 777 F.2d 695, 698, 227 USPQ 964, 966 (Fed. Cir. 1985).  
Regarding the structure of the claim, Zhao discloses busbars 135 are held by tray 134 (“first and second plastic substrates”) ([0040]), wherein the tray is made of a plastic material ([0045]).  As taught above (see claim 1), the material near the terminals of the battery pack are made of a first plastic material ([0053]-[0054]) and other parts of the housing 50 are made of a second plastic material ([0046]-[0049], [0053]).  In the combination above, it would have been obvious to a person having ordinary skill in the art before the effective filing date of the claimed invention to form the tray 134 of the first plastic material because it is near the terminals.  
Tyler and Zhao are silent regarding the insert-molding.
Osaki discloses a method of insert-molding a lid of a storage battery (Abstract) and teaches that insert-molding can save trouble of inserting elements into the piece insert-molded and prevent the elements from falling out ([0010]).  For this reason, it would have been obvious to a person having ordinary skill in the art before the effective filing date of the claimed invention to have insert-molded the elements as claimed.
Regarding claim 8, modified Tyler discloses the battery pack of claim 7.  As shown in Fig. 3 of Tyler, the first ends of the metal sheets are disposed outside the housing, and the second ends of the metal sheets are disposed in the housing.

Response to Arguments
Applicant's arguments filed 01/26/2022 have been fully considered but they are not persuasive.
Applicant argues: 
Tyler does not teach or suggest a material for bearing the wiring terminals is a first plastic material and other parts of the housing being made of a second plastic material.  While Tyler does describe two different types of transmissive material being used for different portions of the housing, neither of these different portions of the housing is bearing the wiring terminals.  Instead, the first transmissive material is used for the electronics compartment cover and the second transmissive material is a cell receptacle region cover. Neither the electronics compartment cover nor the cell receptacle region cover bears the first or the second terminal. The material for bearing the terminals is not discussed.  Thus, Tyler does not teach that the material for bearing the terminals is a first plastic material and a material for other parts of the housing is a second plastic material.
Claim recites “a material for bearing the first metal wiring terminal and the second metal wiring terminal is a first plastic material; and other parts of the housing are made of a second plastic material, or most of other parts of the housing are made of the second plastic material.”  Under the broadest reasonable interpretation of the claim, the claim does not recite any difference between the first and second plastic materials.  Indeed, the first and second plastic materials could even be the same plastic material or have the same characteristics and read on the limitation.  
Turning to the prior art, Tyler teaches “In certain embodiments, the housing 50 may include an absorptive material (e.g., a material more absorptive than a material of the electronics compartment cover 52 and/or a material of the cell receptacle region cover 54).”  Tyler at [0053].  “In certain embodiments, the absorptive material may be a polymeric material (e.g., polypropylene).”  Tyler at [0054].  The housing 50 of Tyler includes the portion bearing the first and second metal wiring terminals.  According Tyler discloses a material for bearing the first and second metal wiring terminals is a first plastic material.  
Tyler teaches “In certain embodiments, the electronics compartment cover 52 and the cell receptacle region cover 54 may each include a transmissive material (e.g., a transparent material that is more transmissive than a material of the housing 50).”  “The first transmissive material may include a polymeric material (e.g., polypropylene).  For example, the polymeric material may be transmissive black polypropylene.”  Tyler at [0046].  “In other embodiments, the first transmissive material may include polyphenylene sulfide (PPS), nylon, or any combination thereof.”  Tyler at [0049].  Accordingly, Tyler teaches other parts of the housing are made of a second plastic material.
Tyler, therefore, teaches the battery pack of claim 1.  The rejection is maintained.

Conclusion
THIS ACTION IS MADE FINAL.  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the mailing date of this final action. 

Contact Information
Any inquiry concerning this communication or earlier communications from the examiner should be directed to Robert Scott Carrico whose telephone number is (571)270-5504. The examiner can normally be reached Monday-Friday 8AM-5PM Eastern.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Barbara Gilliam can be reached on 571-272-1330. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.

Robert Scott Carrico
Primary Examiner
Art Unit 1727



/Robert S Carrico/Primary Examiner, Art Unit 1727